CUSHING, J.
DECEDENTS’ ESTATES.
(220 C2) Where those in expectancy under will creating contingent estate were different individuals at different periods of time during continuance of intermediate estate, the remainder is contingent and the fee vests when contingency ceases.
(220 Wa) Will providing for distribution after deaths of life tenants to their bodily heirs in fee simple held not to create an estate tail in that words in fee simple are inconsistent with usual form of limitation in estate tail to bodily heirs.
(220 C2) Where will devised real estate to testator’s children and after their death to their bodily heirs in fee simple, remainder vested only after death of life tenants in their surviving children, and attempt by contingent remainderman to dispose of interest in estate before death of life tenant was of no effect.
(Buchwalter and Hamilton, JJ., concur.)
For reference to full opinion, see Omnibus Index, this issue.